Name: 98/167/EC: Commission Decision of 17 February 1998 amending, as regards Germany, Belgium, the United Kingdom, Ireland, Spain, Austria, Finland and Sweden, Decision 96/295/EC identifying and listing the units in the Animo computer network (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  tariff policy;  information and information processing;  agricultural policy
 Date Published: 1998-03-03

 Avis juridique important|31998D016798/167/EC: Commission Decision of 17 February 1998 amending, as regards Germany, Belgium, the United Kingdom, Ireland, Spain, Austria, Finland and Sweden, Decision 96/295/EC identifying and listing the units in the Animo computer network (Text with EEA relevance) Official Journal L 062 , 03/03/1998 P. 0033 - 0036COMMISSION DECISION of 17 February 1998 amending, as regards Germany, Belgium, the United Kingdom, Ireland, Spain, Austria, Finland and Sweden, Decision 96/295/EC identifying and listing the units in the Animo computer network (Text with EEA relevance) (98/167/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of the 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 20(3) thereof,Whereas, at the request of Germany, Belgium, the United Kingdom, Ireland, Spain, Austria, Finland and Sweden, the list of Animo units set out in Decision 96/295/EC identifying and listing the units in the Animo computer network and repealing Decision 92/175/EEC (3), as last amended by Decision 97/377/EC (4) should be amended, especially as regards the local units and border inspection posts;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 96/295/CE is hereby amended as follows:1. Under 'Deutschland`:(a) 'LOCAL UNITS`:- the identification numbers '0101209, 0102809, 0112609, 0114509, 0116513, 0123809, 0137309 and 0139709` and the names 'Amberg, Stadt`, 'Augsburg, Stadt`, 'Erlangen, Stadt`, 'FÃ ¼rth, Stadt`, 'Greifswald, Hansestadt`, 'Landshut, Stadt`, 'Rosenheim, Stadt` and 'Schweinfurt, Stadt` are deleted.- Under the identification number 0101513, 'Ostvorpommern` is replaced by 'Ostvorpommern und Hansestadt Greifswald`;(b) 'BORDER INSPECTION POSTS`: the identification number '0151799` and 'Langenhagen (Flughafen)` are added.2. Under 'Belgique/BelgiÃ «`:- 'LOCAL UNITS`: the identification number '0501705` and the name 'Thuin` are deleted.- 'BORDER INSPECTION POSTS`: the identification number '0503299` and the name 'Charleroi (AÃ ©roport)` are added.3. Under 'United Kingdom, BORDER INSPECTION POSTS`, the identification number '0712699` and the name 'King's Lynn` are added.4. Under 'Ireland, BORDER INSPECTION POSTS`, the identification number '0803299` and the name 'Rosslare` are deleted.5. The entry for 'EspaÃ ±a` is replaced by the following:'EspaÃ ±aUNIDAD CENTRAL / CENTRAL ENHED / ZENTRALE EINHEIT / Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã  / CENTRAL UNIT / UNITÃ  CENTRALE / UNITÃ CENTRALE / CENTRALE EENHEID / UNIDADE CENTRAL / KESKUSYKSIKKÃ  / CENTRAL ENHET1100000 SERVICIOS VETERINARIOS ESPAÃ OLESUNIDADES LOCALES / LOKALE ENHEDER / Ã RTLICHE EINHEITEN / Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã Ã  / LOCAL UNITS / UNITÃ S LOCALES / UNITÃ LOCALI / LOKALE EENHEDEN / UNIDADES LOCAIS / PAIKALLISET YKSIKÃ T / LOKALA ENHETERAndalucÃ ­a1141401 AlmerÃ ­a1142201 CÃ ¡diz1143001 CÃ ³rdoba1144101 Granada1144401 Huelva1145601 JaÃ ©n1145901 MÃ ¡laga1147001 SevillaAragÃ ³n1100102 Huesca1101502 Teruel1103102 ZaragozaAsturias1105003 OviedoBaleares1126704 Palma de Mallorca (Baleares)Canarias1140705 Las Palmas1141005 TenerifeCantabria1107908 Santander1107208 TorrelavegaCastilla-La Mancha1117607 Albacete1118807 Ciudad Real1119707 Cuenca1120707 Guadalajara1122107 Talavera de la Reina1121407 ToledoCastilla y LeÃ ³n1108006 Ã vila1108906 Burgos1110306 LeÃ ³n1111806 Palencia1113506 Ciudad Rodrigo1112806 Salamanca1113906 Segovia1114006 Carbonero el Mayor1114206 Cuellar1114606 Cantalejo1114706 Soria1115706 Valladolid1116506 ZamoraCataluÃ ±a1123009 Barcelona1124109 Girona1125309 Lleida1126509 TarragonaExtremadura1127410 Badajoz (Extremadura)Galicia1128911 La CoruÃ ±a1129811 Lugo1130611 Orense1131411 PontevedraMadrid1131912 MadridMurcia1133913 Murcia1133113 Fuente-Ã lamo1133513 Lorca1133813 Mar Menor1133713 CartagenaNavarra1134014 PamplonaLa Rioja1135015 LogroÃ ±oPaÃ ­s Vasco1139716 Vitoria1139816 San SebastiÃ ¡n1139916 BilbaoValencia1136017 Alicante1137017 CastellÃ ³n1138117 ValenciaPUESTOS DE INSPECCIÃ N FRONTERIZOS / GRÃ NSEKONTROLSTEDER / GRENZKONTROLLSTELLEN / Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã Ã  / BORDER INSPECTION POSTS / POSTES D'INSPECTION FRONTALIERS / POSTI D'ISPEZIONE FRONTALIERI / GRENS-INSPECTIEPOSTEN / POSTOS DE INSPECÃ Ã O FRONTEIRIÃ OS / RAJATARKASTUSASEMAT / GRÃ NSKONTROLLSTATIONER1147599 Algeciras (puerto)1148299 Alicante (puerto y aeropuerto)1148399 AlmerÃ ­a (puerto y aeropuerto)1147199 Barcelona (puerto y aeropuerto)1148499 Bilbao (puerto y aeropuerto)1147499 CÃ ¡diz (puerto)1148599 Cartagena (puerto)1148699 GijÃ ³n (puerto y aeropuerto)1148799 Huelva (puerto)1148899 La CoruÃ ±a-Santiago de Compostela(puerto y aeropuerto)1148199 Las Palmas de Gran Canaria (puerto y aeropuerto)1147899 Madrid-Barajas (aeropuerto)1147399 MÃ ¡laga (puerto y aeropuerto)1147999 Palma de Mallorca (aeropuerto)1147799 Pasajes-IrÃ ºn (puerto y aeropuerto)1148099 Santa Cruz de Tenerife (puerto y aeropuerto)1148999 Santander (puerto y aeropuerto)1149099 Sevilla (puerto y aeropuerto)1149199 Tarragona (puerto)1147299 Valencia (puerto y aeropuerto)1147699 Vigo-VillagarcÃ ­a-MarÃ ­n (puerto y aeropuerto)1149299 Vitoria (aeropuerto)1149399 Zaragoza (aeropuerto)`6. Under 'Ã sterreich, BORDER INSPECTION POSTS`, 'Feldkirch-Tisis` is replaced 'Tisis`.7. Under 'Suomi/Finland, BORDER INSPECTION POSTS`, 'Nuijamaa` is replaced by 'Kotka`.8. The entry for 'Sverige` is replaced by the following:'SverigeUNIDAD CENTRAL / CENTRAL ENHED / ZENTRALE EINHEIT / Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã  / CENTRAL UNIT / UNITÃ  CENTRALE / UNITÃ CENTRALE / CENTRALE EENHEID / UNIDADE CENTRAL / KESKUSYKSIKKÃ  / CENTRAL ENHET1600000 DJURAVDELNINGENUNIDADES LOCALES / LOKALE ENHEDER / Ã RTLICHE EINHEITEN / Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã Ã  / LOCAL UNITS / UNITÃ S LOCALES / UNITÃ LOCALI / LOKALE EENHEDEN / UNIDADES LOCAIS / PAIKALLISET YKSIKÃ T / LOKALA ENHETER1600100 Stockholms lÃ ¤n1600300 Uppsala lÃ ¤n1600400 SÃ ¶dermanlands lÃ ¤n1600500 Ã stergÃ ¶tlands lÃ ¤n1600600 JÃ ¶nkÃ ¶pings lÃ ¤n1600700 Kronobergs lÃ ¤n1600800 Kalmar lÃ ¤n1600900 Gotlands lÃ ¤n1601000 Blekinge lÃ ¤n1601200 SkÃ ¥ne lÃ ¤n1601300 Hallands lÃ ¤n1601400 GÃ ¶teborg och Bohus lÃ ¤n1601500 Ã lvsborgs lÃ ¤n1601600 Skaraborgs lÃ ¤n1601700 VÃ ¤rmlands lÃ ¤n1601800 Ã rebro lÃ ¤n1601900 VÃ ¤stmanlands lÃ ¤n1602000 Dalarnas lÃ ¤n1602100 GÃ ¤vleborgs lÃ ¤n1602200 VÃ ¤sternorrlands lÃ ¤n1602300 JÃ ¤mtlands lÃ ¤n1602400 VÃ ¤sterbottens lÃ ¤n1602500 Norrbottens lÃ ¤nPUESTOS DE INSPECCIÃ N FRONTERIZOS / GRÃ NSEKONTROLSTEDER / GRENZKONTROLLSTELLEN / Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã Ã Ã Ã  / BORDER INSPECTION POSTS / POSTES D'INSPECTION FRONTALIERS / POSTI D'ISPEZIONE FRONTALIERI / GRENS-INSPECTIEPOSTEN / POSTOS DE INSPECÃ Ã O FRONTEIRIÃ OS / RAJATARKASTUSASEMAT / GRÃ NSKONTROLLSTATIONER1601199 Stockholm (port)1601299 Stockholm-Arlanda (airport)1610199 Karlskrona (port)1612199 Ystad (port)1612399 Helsingborg (port)1614199 GÃ ¶teborg-Landvetter (airport)1614299 GÃ ¶teborg (port)1614399 Svinesund (road)1617199 HÃ ¥n (road)1623199 Storlien-JÃ ¤rpen (road)1625199 BjÃ ¶rnfjell-Kiruna (road)1605199 NorrkÃ ¶ping (airport)1613199 Varberg (port)1614499 Lysekil (port)1614599 Vallhamn (port)1617299 Eda (road)`Article 2 This Decision is addressed to the Member States.Done at Brussels, 17 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 29.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 113, 7. 5. 1996, p. 1.(4) OJ L 158, 17. 6. 1997, p. 49.